Citation Nr: 0721198	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for tinea 
versicolor, prior to August 30, 2002, and to a rating in 
excess of 10 percent for the disability for the period 
beginning August 30, 2002.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to December 
1991 and from February 1996 to February 1997.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  When this case was 
before the Board in April 2006, it was decided in part and 
remanded in part.

While the case was in remand status, the RO granted the 
veteran an increased disability rating of 10 percent for her 
tinea versicolor, effective August 30, 2002.  This has not 
satisfied the veteran's appeal.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's tinea versicolor 
was manifested by hyperpigmentation on nonexposed surfaces, 
with no active lesions, ulceration, exfoliation or crusting.

2.  For the period beginning August 30, 2002, the veteran's 
tinea versicolor has been manifested by hypo and 
hyperpigmentation, with less than 5 percent of her exposed 
areas and approximately 10 percent of her entire body 
affected; systemic therapy has not been required.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a compensable 
disability rating for tinea versicolor have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2002).

2.  For the period beginning August 30, 2002, the criteria 
for a disability rating in excess of 10 percent for tinea 
versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by letters 
mailed in April 2002, May 2006 and July 2006, all of which 
were sent after the initial adjudication of the claim.  The 
May 2006 letter informed her that she should submit any 
pertinent evidence in her possession and the July 2006 letter 
provided her with appropriate notice concerning the 
effective-date element of the claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained service medical records and all available post- 
service treatment records identified by the veteran.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate her claims.  The Board is 
also unaware of any such evidence.  

The Board acknowledges that the veteran has indicated that 
her condition is more active in warmer whether and that her 
most recent examination was performed in November, a time 
when the condition is less likely to be active.  However, the 
veteran's earlier examinations were performed in the months 
of May and June, and her pertinent VA outpatient records for 
the period of this claim have been obtained.  None of the 
medical evidence for the period pertinent to this claim shows 
that she has been found to have active tinea versicolor.  
Therefore, the Board believes that no useful purpose would be 
served by remanding this case for another VA examination to 
be performed during one of the warmer months.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in March 
2007.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Accordingly, the Board will address the merits of the 
veteran's claim.



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a February 1992 rating decision, the RO granted the 
veteran service connection for tinea versicolor.  A 
noncompensable evaluation was assigned, effective from 
December 11, 1991.  Her claim for an increased rating for her 
skin disability was received in November 2000.  As noted 
above, during the pendency of this claim, the rating for her 
skin disability was increased to 10 percent, effective August 
30, 2002.

In response to her claim, the veteran was afforded a VA skin 
examination in June 2001.  At that time, the veteran reported 
that she used Nizoral on the areas affected by her tinea 
versicolor (chest, back and neck) which did help to resolve 
the symptoms associated with the disorder.  She also reported 
that she had occasionally taken Nizoral orally and that her 
lesions could be itchy.  On physical examination, there was 
hyperpigmentation on her chest and back.  There were no 
active lesions, ulceration, exfoliation or crusting.  The 
examiner's impression was resolved tinea versicolor with 
hyperpigmentation.

During a June 2002 VA skin examination, the veteran had dark 
spots, but there were no lesions that were active of tinea 
versicolor.

The veteran was afforded another VA skin examination in May 
2005.  On physical examination, the veteran was shown to have 
mottled appearing areas of hyper and hypopigmentation, but no 
evidence of redness or scale.  There was no active tinea 
versicolor.  The examiner did note that the veteran had some 
follicular accentuation that was consistent with keratosis 
pilaris.

Pursuant to the Board's June 2006 Remand, the veteran was 
afforded her most recent VA skin examination in November 
2006.  The examiner noted that less than 5 percent of her 
exposed areas were affected and approximately 10 percent of 
the entire body was affected by her skin condition .  There 
was no scarring or disfigurement; there was no acne; and 
there were no active lesions present.  The examination also 
showed lacy hypopigmentation and hyperpigmentation of the 
upper chest, the back, the upper shoulders and the anterior 
neck.  There was no exfoliation or exudation.  The examiner's 
diagnosis was chronic tinea versicolor with no signs of 
active infection.

Also of record are VA Medical Center (VAMC) records from 
November 2000 to May 2006.  The records show that the veteran 
received topical treatment for her tinea versicolor.  They do 
not show that any active lesions of this disorder were 
observed.  She was seen on several occasions because of a 
rash on her right knee, but this was not attributed to tinea 
versicolor.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's tinea versicolor has been rated by analogy to 
eczema under Diagnostic Code 7806.  

The rating criteria for evaluating disabilities of the skin 
were revised, effective August 30, 2002.

Under the former criteria, a noncompensable rating is 
assigned for eczema if there is slight, if any, exfoliation, 
exudation, or itching, and the condition involves only a 
nonexposed surface or a small area.  A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching if 
it involves an exposed surface or extensive area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised version of Diagnostic Code 7806, dermatitis 
or eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema 
covering at least 5 percent, but less than 20 percent, of the 
entire body; affecting at least 5 percent, but less than 20 
percent, of exposed areas; or requiring intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Period Prior to August 30, 2002

In order for the veteran to receive a compensable rating for 
her skin condition under the criteria in effect prior to 
August 30, 2002, there must be exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  All 
of the evidence for this period shows that there were no 
active lesions and no exfoliation, exudation or itching.  
Moreover, although hyperpigmentation was noted, it involved 
non exposed areas and less than an extensive area.  
Accordingly, the Board finds that a compensable rating for 
tinea versicolor is not warranted under the criteria in 
effect prior August 30, 2002.

Period beginning August 30, 2002

Based on evidence from the November 2006 VA examination, the 
veteran was granted a 10 percent rating for her tinea 
versicolor under the current rating criteria which became 
effective August 30, 2002.  The next higher rating of 30 
percent required involvement of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or the 
requirement of systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past 12- month period.  On physical 
examination in November 2006, there were again no active 
lesions.  The areas of hyperpigmentation and hypo 
pigmentation less than 5 percent of her exposed areas and 
approximately 10 percent of her entire body.  Furthermore, 
none of the evidence shows that the veteran has required any 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for her tinea versicolor..  
Accordingly, a rating in excess of 10 percent is not 
warranted for the veteran's skin condition for the period 
beginning August 30, 2002.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered whether this case should be forwarded to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In addition, the veteran has 
acknowledged that the condition has not affected her 
employment.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

The Board has also considered the benefit-of-the-doubt 
doctrine but concludes that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for tinea 
versicolor prior to August 30, 2002, and to a rating in 
excess of 10 percent for the disability for the period 
beginning August 30, 2002, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


